Citation Nr: 1011928	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, claimed as due to herbicide exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetic retinopathy, to include as secondary to diabetes 
mellitus.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetic neuropathy, to include as secondary to diabetes 
mellitus.  

4.  Entitlement to service connection for Charcot's disease 
of the feet, claimed as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs in Philadelphia, Pennsylvania.  Subsequent 
decisions have been issued by the RO in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand 
is required to afford the Veteran a Board hearing.  The 
Veteran first requested a hearing in his January 2006 VA Form 
9.  The RO sent notice of a hearing scheduled for February 
14, 2007.  However, in February 2007, the Veteran contacted 
the RO and requested that the hearing be rescheduled.  The RO 
scheduled a hearing for May 16, 2007, but the RO sent two 
notification letters to an incorrect address.  The RO 
contacted the Veteran by telephone and informed him of the 
scheduled hearing, but ultimately the Veteran could not 
attend and requested that the hearing be rescheduled.    

The RO scheduled a Travel Board hearing for August 27, 2007 
and sent the Veteran notification letters in July and August 
of that year.  The Veteran did not attend this hearing, but a 
notation on the August 2007 letter indicates that the 
undersigned granted the Veteran's request to reschedule the 
hearing.  See 38 C.F.R. § 20.704 (2009).  

The Veteran's requested hearing has not been scheduled.  In 
March 2010, a Board representative contacted the Veteran and 
verified that he still wishes to reschedule the hearing.  
Accordingly, a remand is required for this reason.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing before a Veterans Law Judge at 
the RO.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing is 
conducted, the matter should be 
returned to the Board in accordance 
with current appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


